DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauk 4,770,444 in view of Mallis et al. 7,988,205.
In regard to claims 1 and 3, Okada discloses a threaded connection for steel pipe, comprising:
a tubular pin 3 provided adjacent to a steel-pipe body; and
a tubular box 1, the pin being inserted into the box such that the box and pin are made up,
wherein the pin includes:
a pin shoulder surface 4, the pin shoulder surface 4 being a circular surface provided on a tip of the pin, the pin shoulder surface being inclined such that its outer peripheral edge is located further toward the tip of the pin than its inner peripheral edge;
a male thread 6 provided on an outer peripheral surface of the pin, 
a pin sealing surface 9 provided on the outer peripheral surface of the pin and located between the pin shoulder surface and the male thread; and
a rigid-body portion located forward of the pin sealing surface (surface between contact point 9 and end 4 not in contact with surface 7), an outer diameter 
of the rigid-body portion decreasing toward the tip of the pin,
wherein the pin sealing surface 9 is curved surface protruding toward an outside as determined along a radial direction of the pin
the pin sealing surface 9 has a position with the largest diameter of the pin between the thread and the tip of the pin, and
the box includes:
a box shoulder surface 2, the box shoulder surface being a circular surface corresponding to the pin shoulder surface and provided at an interior end of the box, the box shoulder surface being inclined such that its outer peripheral edge is located further toward the interior end of the box than its inner peripheral edge;
a female thread 5 provided on an inner peripheral surface of the box to correspond to the male thread; and
a box sealing surface 7 provided on the inner peripheral surface of the box to correspond to the pin sealing surface,
when the connection has been made up, the pin shoulder surface is in contact with the box shoulder surface (see col. 4, line 11), a stabbing flank and a load flank of the male thread are in contact with a stabbing flank and a load flank, respectively, of the female thread, and the pin sealing surface is in contact with the box sealing surface, and
a shoulder angle of 4 degrees or larger (see col. 3 lines 45-46 where surfaces 2 and 7 meet at a 90 degree angle and see col. 4, line 16 where surface 7 is at a 15 degree angle, making surface 4 15 degrees from a line perpendicular to the axis), the shoulder angle being an angle formed by each of the pin shoulder surface and the box shoulder surface with a plane perpendicular to a pipe axis when the connection is not made up.
Hauk discloses a threaded connection as described above, where the threads can be trapezoidal (see col. 2, line 4) but Hauk does not specifically disclose that the trapezoidal threads are wedge threads or specifically disclose the exact angle of the box and pin shoulders.
Mallis et al. teaches that is common and well known in the art to provide a similar type of threaded connector (fig. 1) with trapezoidal wedge threads where contact between the pin and shoulder surface and the box shoulder surface, between a stabbing flank of the male thread and a stabbing flank of the female thread, and between an load flank of the male thread and a load flank of the female thread occurs simultaneously (see col. 3, lines 31-34).  Therefore it would have been obvious to one of ordinary skill in the art to provide the threaded connector of Hauk with wedge threads, as taught by Dutilleul et al. 
	In regard to claims 2 and 4-6, Hauk 4,770,444 in view of Mallis et al. discloses a shoulder angle as described above, but not one where the shoulder angles is between 20 and 60 degrees.  However, it would have been obvious to one of ordinary skill in the art to modify the shoulder angle to be between 20 and 60 degrees because a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant’s arguments with respect to claim(s) 4/27/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679